


Exhibit 10.8

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (“Agreement”) is entered into as of January 3, 2014 by
and between GGP, Inc., a Delaware corporation (“Assignor”) and GGP, LLC, a
Delaware limited liability company (“Assignee”).

 

R E C I T A L S

 

WHEREAS, the board of directors and stockholders of Assignor and the sole member
and manager of Assignee have determined that it is advisable that Assignor be
merged with and into Assignee (the “Merger”);

 

WHEREAS, Assignor is the owner of the membership interests (“LLC Interests”) in
the entity specified on Schedule A (the “LLC”);

 

WHEREAS, the LLC is governed by that certain document detailed on Schedule A
(the “LLC Agreement”);

 

WHEREAS, Assignor is the owner of the partnership interests (“Partnership
Interests”) in each of the entities specified on Schedule B (the
“Partnerships”);

 

WHEREAS, the Partnerships are governed by those certain documents detailed on
Schedule B (the “Partnership Agreements”);

 

WHEREAS, Assignor is the owner of the stockholder interests (“Stockholder
Interests”) in each of the entities specified on Schedule D (the
“Corporations”);

 

WHEREAS, the LLC Interest and Partnership Interests are hereinafter sometimes
collectively referred to as the “Interests”; and

 

WHEREAS, this Agreement is being executed to evidence the conveyance and
assignment of Assignor’s right, title and interest in and to the Interests, and
Assignee’s assumption thereof, pursuant to the Merger.

 

NOW, THEREFORE, by virtue of the Merger, and intending to be legally bound
thereby, for itself and its successors and assigns, the parties hereto agree and
acknowledge as follows:

 

1.                                      Contribution and Assignment of
Interests.  Pursuant to the Merger, Assignor hereby grants, transfers, assigns,
conveys, delivers and distributes to Assignee, all of its right, title and
interest in, to and under the Interests, including all capital and all rights to
distributions with respect thereto, as provided in the LLC Agreement and the
Partnership Agreements.

 

2.                                      Membership Admission.  Assignee hereby
accepts the LLC Interests, and agrees that, as a substituted member of the LLC,
it shall be bound by all of the terms, provisions and conditions of the LLC
Agreement.

 

3.                                      Withdrawal of Member.  Assignor shall
and does hereby withdraw as a member of the LLC and shall thereupon cease to
have or exercise any right or power as a member of the LLC.

 

--------------------------------------------------------------------------------


 

4.                                      Admission of Partner.  Assignee hereby
accepts the Partnership Interests, and agrees that, as a substituted general
partner of the Partnerships, it shall be bound by all of the terms, provisions
and conditions of the Partnership Agreements.

 

5.                                      Withdrawal of Partner.  Assignor shall
and does hereby withdraw as a general partner of the Partnerships and shall
thereupon cease to have or exercise any right or power as a partner of the
Partnerships.

 

6.                                      Amendments.  This Agreement shall
constitute amendments of the LLC Agreement and the Partnership Agreements
regarding the Interests which are being assigned herein, including without
limitation the amendment of any schedule or list of members attached or prepared
pursuant to the LLC Agreement or the Partnership Agreements, and no member,
manager, officer, committee, or partner thereof shall be required to further
amend or update any such schedule or list to reflect the assignment(s) contained
herein regardless of any such requirements set forth in the LLC Agreement or the
Partnership Agreements.

 

7.  Additional Understandings.  The parties covenant and agree, in connection
with this Agreement, promptly to execute and deliver any additional documents
and instruments and perform any additional acts that may be reasonably necessary
or desirable to effectuate and perform more fully the provisions of this
Agreement and the assumption provided for herein.

 

8.                                      Governing Law.  This Agreement shall be
governed by and in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof.

 

9.                                      Counterparts.  This Agreement may be
executed in counterparts, each of which as so executed shall be deemed to be an
original, but all of which together shall constitute one instrument.

 

10.                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

SIGNATURES ON FOLLOWING PAGE

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

ASSIGNOR:

 

 

 

GGP, INC.

 

 

 

 

 

By:

/s/ Stacie L. Herron

 

 

Stacie L. Herron, Vice President

 

 

 

 

 

ASSIGNEE:

 

 

 

GGP, LLC

 

 

 

 

 

By:

/s/ Stacie L. Herron

 

 

Stacie L. Herron, Vice President

 

--------------------------------------------------------------------------------


 

CONSENT OF LIMITED PARTNER OF

GGP LIMITED PARTNERSHIP II

 

The undersigned being the limited partner of GGP Limited Partnership II, a
Delaware limited partnership (the “Partnership”) does hereby consent to (i) the
amendment of the Agreement of Limited Partnership of the Partnership dated
November 9, 2010 (the “Partnership Agreement”) as set forth in this Agreement,
pursuant to Section 12.7 of the Partnership Agreement, and (ii) the assignment
of the general partnership interest in the Partnership as set forth in this
Agreement, pursuant to Section 10.1 of the Partnership Agreement, and agrees
that the assignee of such general partnership interest shall be admitted as a
substitute general partner of the Partnership.

 

 

 

GGP REAL ESTATE HOLDING II, INC.

 

 

 

 

 

By:

/s/ Stacie L. Herron

 

 

Stacie L. Herron, Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LLC INTERESTS

 

Entity Name/Jurisdiction

 

Interest
Description

 

Membership
Interest %

 

Governing Document

MOL Holding Company, LLC, a Delaware limited liability company

 

100 units of limited liability company interest

 

100%

 

Operating Agreement dated March 12, 2010

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PARTNERSHIP INTERESTS

 

Entity Name/Jurisdiction

 

Interest Description

 

Governing Document

GGP Limited Partnership, a
Delaware limited partnership

 

1% general partnership/ common units



100% Series I Preferred units

 

Third Amended and Restated
Limited Partnership Agreement
dated November 9, 2010, as
amended

GGP Limited Partnership II, a
Delaware limited partnership

 

2% general partnership/ common interests



100% preferred partnership interests

 

Agreement of Limited Partnership dated November 9, 2010

 

--------------------------------------------------------------------------------
